Citation Nr: 1033734	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a right 
hand injury.

3.  Entitlement to service connection for residuals of a right 
wrist injury.  

4.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected left ear hearing loss.  

5.  What evaluation is warranted for left ear hearing loss from 
January 23, 2001?

6.  Entitlement to an evaluation greater than 10 percent for 
bilateral plantar fasciitis.  

7.  Entitlement to an effective date prior to April 6, 2006, for 
the grant of service connection for residuals of a right thumb 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 
2001.  She also had additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006, October 2006, and November 2008 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In January 2010, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the Veteran 
submitted evidence with a waiver of RO jurisdiction.  The record 
was also held open for a period of 60 days.  In March 2010, the 
Veteran submitted additional evidence, again accompanied by a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

As discussed in detail below, additional relevant service records 
were received following the previous denial of entitlement to 
service connection for a right hand and wrist injury.  Under the 
circumstances of this case, new and material evidence is not 
needed to reopen the claim.  Rather, the claim is reviewed de 
novo.  See 38 C.F.R. § 3.156(c) (2009).  Accordingly, the Board 
has restated the issues as above. 

The issues of entitlement to an evaluation greater than 10 
percent for bilateral pes planus and entitlement to an effective 
date prior to April 6, 2006 for the grant of service connection 
for residuals of a right thumb injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, VA denied entitlement to service connection 
for tinnitus.  The Veteran did not appeal.

2.  The evidence associated with the claims file since the March 
2005 decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service connection 
for tinnitus and does not raise a reasonable possibility of 
substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, a right 
hand disability is related to injuries sustained during inactive 
duty training.  

4.  The preponderance of the evidence is against finding that the 
Veteran has a right wrist disability related to active military 
service.  

5.  The preponderance of the evidence is against finding that the 
Veteran has vertigo that is related to active military service or 
service-connected disability.  

6.  On VA examinations in March 2001, May 2005, January 2008, and 
November 2008, the Veteran had level I hearing on the left, and 
her nonservice-connected right ear is assigned a Roman numeral 
designation of I.


CONCLUSIONS OF LAW

1.  The March 2005 decision that denied entitlement to service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
March 2005 rating decision and the claim of entitlement to 
service connection for tinnitus is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Residuals of a right hand injury were incurred during active 
military service. 38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2009).  

4.  Residuals of a right wrist injury were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 101, 
1110, 5103, 5103A; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.  

5.  Vertigo was not incurred in or aggravated during active 
military service; and it is not secondary to service-connected 
disability.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A; 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.310 (2009).

6.  Since January 23, 2001, the criteria for a compensable 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 3.383, 4.85, Diagnostic Code 6100, 4.86 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an application or completeness 
of the application.  

In June 2008, the RO sent the Veteran a letter addressing her 
claims of entitlement to service connection for a right hand and 
wrist disability, tinnitus, and vertigo.  The Veteran was advised 
of the evidence necessary to substantiate a service connection 
claim on both a direct and secondary basis, and of his and VA's 
respective obligations with regard to obtaining evidence.  He was 
also provided notice of how disability ratings and effective 
dates are assigned.  The Board acknowledges that the letter did 
not address the need for new and material evidence with regard to 
the tinnitus claim.  It did, however, explain the definition of 
"new" and "material" evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Additionally, the November 2008 rating decision, 
a copy of which was provided to the appellant, stated that the 
claim of entitlement to service connection for tinnitus was 
previously denied because the available evidence did not show 
that the condition either incurred in or was caused by military 
service.  The claims were readjudicated in the June 2009 
statement of the case.  

As service connection, an initial rating, and an effective date 
have been assigned for left ear hearing loss, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met with regard 
to that issue.  Notwithstanding, in May 2008, the RO notified the 
Veteran how disability ratings were determined and specifically 
set forth the applicable criteria pertaining to the evaluation of 
hearing loss.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein, and as warranted by law, affording VA 
examinations.  The Board acknowledges that a medical opinion was 
not obtained regarding whether the Veteran's tinnitus was related 
to service-connected left ear hearing loss.  The Board notes, 
however, that VA's duty to secure a medical opinion applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented.  38 C.F.R. § 3.159(c)(4).  As 
explained below, the Board does not find new and material 
evidence sufficient to reopen the claim and as such, additional 
examination is not warranted.

Regarding the evaluation for left ear hearing loss, the Veteran 
was provided VA examinations in March 2001, May 2005, January 
2008, and November 2008.  The Board notes that in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court 
of Appeals for Veterans Clams (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  On review, the Veteran 
has had the opportunity to describe her symptoms at the various 
examinations and at the hearing.  At the January 2008 
examination, she reported difficulty hearing in noise and in 
groups, and problems localizing sound sources.  The examiner 
noted that word recognition scores were excellent for both ears 
at moderate conversational intensity levels.  The functional 
impairments related to the Veteran's hearing loss are essentially 
noted in the record and the examinations are considered adequate 
for rating purposes.  An additional examination to determine the 
current severity of the Veteran's left ear hearing loss is not 
warranted.  

In sum, there is no evidence of VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Analysis

New and Material Evidence

In March 2005, the RO denied entitlement to service connection 
for tinnitus essentially based on a finding that tinnitus was not 
incurred in or related to service.  The Veteran did not appeal 
this decision and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

In a November 2008 rating decision, the RO indicated that the 
claim for service connection was considered reopened, but that 
the previous denial of service connection for tinnitus was 
confirmed and continued.  

Regardless of the RO's action, it is a jurisdictional requirement 
that the Board reach its own determination as to whether new and 
material evidence has been submitted. Barnett v. Brown, 8 Vet. 
App. 1 (1995).  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the March 2005 rating decision 
included active duty service medical records, VA examinations and 
medical records, and statements from the Veteran.  The Board 
acknowledges that Reserve service treatment records were received 
after this decision.  Reserve records in existence at the time of 
that decision, however, are not considered relevant to the claim 
of entitlement to service connection for tinnitus.  As such, 
38 C.F.R. § 3.156(c) is not for application and new and material 
evidence is needed to reopen the claim.  

Active duty service records do not show complaints of or a 
diagnosis of tinnitus.  At a March 2001 VA audiology examination 
the Veteran reported occasional tinnitus in both ears, which was 
manifested by mild, low pitched ringing.  At an April 2001 VA ear 
disease examination the examiner noted that the Veteran was not 
exposed to noise while in the military.  Findings related to 
tinnitus were not shown.  

A VA medical record dated in October 2001 indicates that the 
Veteran was seen with complaints of pain in the left ear for two 
days.  She reported ringing in the ear and did have cold signs 
and symptoms present.   

In March 2002, the Veteran was referred for a hearing evaluation 
by primary care due to worsening tinnitus and dizziness.  She 
stated that she developed constant left ear tinnitus in October 
2001 and that she first noticed the tinnitus while suffering from 
a cold and possible ear infection.  

Evidence received since the final March 2005 decision includes VA 
examinations and records, as well as various statements and 
testimony from the Veteran.  

At a VA audiology examination in May 2005, the Veteran reported 
constant tinnitus in the left ear, which she described as a mild, 
buzzing sound.  She said that her tinnitus began in October 2001.  
A diagnosis of tinnitus was not provided.  

The Veteran underwent a VA ear, nose, and throat consult in 
August 2007 for a chief complaint of asymmetrical hearing loss 
left ear and tinnitus.  She reported that tinnitus began 
approximately 6 months after discharge.  A diagnosis of tinnitus 
was not provided.  

The Veteran underwent a VA audiology examination in January 2008.  
The examiner noted that the Veteran complained of constant 
tinnitus in the left ear with onset after military service.  
Review of service records was negative for complaints of 
tinnitus.  The examiner stated that occasional bilateral tinnitus 
was noted within two months of discharge, but this was likely 
normally occurring head noises.  It was noted that the appellant 
consistently reported the onset of constant left ear tinnitus in 
October 2001, ten months after discharge.  The examiner stated 
that tinnitus was less likely than not related to military noise 
exposure.  

The Veteran most recently underwent a VA audiology examination in 
November 2008.  A history related to tinnitus was discussed.  The 
examiner noted that the tinnitus began in September 2001, nine 
months after service and that tinnitus was less likely than not 
related to military service.  

In a January 2009 statement, the Veteran argued that the ringing 
in her ear was related to service-connected hearing loss.  She 
stated that she would not have ringing in her ear unless there 
was hearing loss and that her right ear was fine and she did not 
have ringing.  She stated that she was told by a hearing 
specialist that hearing loss causes ringing and she was sure this 
was written in her VA record.  She further asserted that the 
ringing in the ear showed up nine months following service 
because her hearing decreased on active duty.  

At the travel board hearing, the Veteran testified that she was 
discharged in January 2001 and started having tinnitus in 
September 2001.  She thinks that it is related to hearing loss, 
but the doctors have not said so.  She indicated that she did 
some research on the topic of tinnitus.  She also reported that 
she worked in the intensive care unit during service and that 
there were numerous loud machines.  

To the extent the additional examinations and testimony were not 
previously considered, they are new.  They are not, however, 
considered material because they do not relate to an 
unestablished fact necessary to substantiate the claim and do not 
raise a reasonable possibility of substantiating the claim.  That 
is, the additional evidence does not show that currently 
diagnosed tinnitus is related to active military service or 
service-connected disability.  

In making this determination, the Board acknowledges that the 
Veteran was a medical services journeyman in service and 
apparently continues to work in the medical field as a licensed 
vocational nurse.  Although there is no indication she has any 
specialized training in audiology or ear disease, she arguably 
has some medical expertise.  In reviewing her contentions, 
however, she does not appear to opine as a medical professional 
that her tinnitus is related to service-connected hearing loss.  
Rather, she refers to statements reportedly made by hearing 
specialists and to her own research as a lay person.  The Board 
does not find her lay contentions regarding secondary service 
connection sufficient to reopen the claim.  

Because the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty for training during which the individual concerned 
was disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      i. Right hand and wrist disability

In March 2005, the RO denied entitlement to service connection 
for a right hand and wrist injury, essentially based on a finding 
that available evidence did not show a right hand or wrist injury 
or disorder was incurred during active duty.  Evidence considered 
included service medical records for the period from January 1997 
through January 2001 and it was specifically noted that service 
medical records showed no evidence of a right hand or wrist 
injury.  The Veteran disagreed with this decision and a statement 
of the case was furnished in January 2006.  The Veteran, however, 
did not submit a substantive appeal and as such, this decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In July 2006, the Veteran submitted a request to reopen the claim 
of entitlement to service connection for a hand/wrist injury.  In 
October 2006, the RO granted entitlement to service connection 
for residuals of a right thumb injury and assigned a 10 percent 
evaluation effective April 6, 2006.  This rating noted that the 
Veteran had claimed service connection for a right wrist and hand 
injury, but it did not discuss whether service connection was 
warranted for disability beyond the right thumb.  In May 2008, 
the Veteran again requested to reopen her claim of entitlement to 
service connection for residuals of a hand injury.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Regulations currently in effect, however, provide 
that, notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to, service 
records that are related to a claimed in-service event, injury, 
or disease.  38 C.F.R. § 3.156(c)(1).  

An award made based all or, in part, on the records identified by 
38 C.F.R. § 3.156(c)(1) is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized by 
the provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(3).  

In reviewing the file, at the time of the Veteran's May 2005 
notice of disagreement, she submitted an AF Form 348, Line of 
Duty Determination, dated in June 2004.  This document states 
that her right thumb was injured playing basketball.  She was 
given Motrin and placed in a splint.  She was told it was not a 
fracture, but the appellant stated that her whole hand was very 
swollen at the time of the injury.  This record appears relevant 
and was clearly in existence at the time of the March 2005 
denial.  Thus, the Board will review the claim on a de novo 
basis.  

In a January 2009 statement, the Veteran explained that she had 
injuries to the right hand and right thumb, and that VA was 
confusing the two separate claims together.  She noted that she 
was getting disability for the right thumb injury but was denied 
for the right hand.  She indicated that she while on active drill 
status, and while shooting at the range she was bitten by a 
spider.  She reported limited use of the hand.  She further 
stated that the injury was not on active duty but on "active 
Reserve" status.  She reported continuous problems with her 
right hand.  

At the travel board hearing, the Veteran reported that she 
injured her right hand the first time in June 2004 during a 
period of active duty for training while playing basketball.  The 
second injury was in September 2004 while at a rifle range when 
she reportedly was bit by an insect or spider.  Thereafter, the 
hand became very swollen and she ended up with compartment 
syndrome.  

As noted, a June 2004 line of duty determination indicates the 
Veteran injured her right thumb playing basketball and that her 
hand was swollen.  

A VA record dated in September 2004 indicates the Veteran was 
seen for an unscheduled visit for swollen right hand.  She 
reported that it was initially injured on Guard duty and was in a 
splint for several weeks.  The day prior it became swollen and 
tender.  She had been at the shooting range over the weekend.  An 
addendum indicates the Veteran had a probable contusion of the 
soft tissues of the hand due to using firearms that weekend.  The 
Veteran was subsequently admitted for cellulitis of the right 
hand.  She was given antibiotics without improvement.  She 
underwent surgical release for compression with secondary 
closure.  

An April 2005 statement from a VA nurse practitioner indicates 
the Veteran had a history of cellulitis of the right thumb.  Her 
hand was still painful and weaker than the left hand.  It was 
recommended that she limit lifting, shooting practice, and 
pushups.  

The Veteran underwent a VA examination in September 2005.  The 
diagnosis was residuals of right thumb injury during the service 
time.  Following a VA examination in September 2006, the 
diagnosis was residuals of right thumb injury due to insect bite.  
The examiner stated that the Veteran had an insect bite during 
service and was treated for this later with incision and 
drainage.  Current limitations were related to the residuals of 
the right thumb injury.  The examiner opined that it was more 
likely than not that the current right thumb disability was a 
continuation of the right thumb injury during service.  

An informal line of duty determination dated in December 2007 
indicates that the Veteran developed cellulitis of the right hand 
while on weapons training.  Date and time of initial treatment 
was reported as September 11, 2004.  Duty status was reported as 
inactive, UTA (unit training assembly).  The injury was 
determined to be in the line of duty.  

Upon notification that her right thumb/hand injury of September 
2004 was found to be in the line of duty, the Veteran requested 
incapacitation pay.  A July 2008 Memorandum indicates that it 
appeared the member should be entitled to some form of 
compensation and the request was forwarded to the Air Force 
Reserve Command for action.  A March 2010 statement from the 
Veteran indicates that she was paid for the incident happening on 
duty hours.  

A February 2009 statement from a VA nurse practitioner indicates 
that the Veteran was seen in September 2004 and reported a hand 
injury while on Guard duty in July 2004.  She was later admitted 
for cellulitis and had subsequent hand pain and weakness.  The 
nurse practitioner opined that it was as likely as not that the 
Veteran's hand pain was related to National Guard duty.  

On review, there appears to have been two separate injuries to 
the thumb and/or hand during periods of inactive duty training.  
The Veteran is currently service-connected for residuals of a 
right thumb injury.  Medical evidence of record suggests that 
there is current right hand disability related to the noted 
injuries.  Resolving any reasonable doubt in the Veteran's favor, 
entitlement to service connection for residuals of a right hand 
injury is warranted.  

The preponderance of the most probative and competent evidence, 
however, is against concluding that any current right wrist 
disability is related to service.  Without competent evidence 
linking a current right wrist disorder to service, there is no 
basis to grant the claim.  Consequently, entitlement to service 
connection for a right wrist disorder is denied.  

	ii. Vertigo, claimed as secondary to left ear hearing loss

In a June 2007 statement, the Veteran reported that she was 
experiencing occasional vertigo secondary to her hearing loss, 
and that this had been going on for about two years.  

In a January 2009 statement, the Veteran reported that dizziness 
started about October 2001 and that she was told her dizziness 
was related to balance problems caused by middle ear problems.  
She stated that the vertigo did not start until after the 
tinnitus started, and that the vertigo and tinnitus were related 
to her hearing loss.  

At the January 2010 hearing, she testified that she started 
receiving treatment for vertigo about six months after getting 
out of service.  

Active duty service records do not show a diagnosis of vertigo or 
other chronic disability manifested by dizziness.  

At a VA audiology examination in March 2001, the Veteran denied 
dizziness.  A VA ear disease examination in April 2001 did not 
note any complaints of vertigo; and the examiner found no 
peripheral vestibular disorder.  

At a hearing evaluation in March 2002, the Veteran reported that 
she had experienced two to three episodes of vertigo in recent 
months.  A diagnosis of vertigo was not provided.  

A VA note dated in April 2004 indicates that the Veteran was 
having intermittent dizziness and once had to fight not to pass 
out.  Reportedly, sudden movements caused her to have the 
sensation of the room spinning.  The appellant noted that it did 
not happen frequently, but that she wanted her history 
documented.  Assessment was vertigo.  She was advised not to skip 
meals and to avoid excessive caffeine use.  

The Veteran underwent MRI testing in October 2007, which revealed 
a normal internal auditory canal.  A suspicious pituitary mass 
and history of prolactinemia was noted.  She was subsequently 
referred for a VA endocrinology consultation in November 2007.  
Following an evaluation the impression was vertigo, cause 
unknown.  The examiner mentioned that the vertigo may be an 
incidental finding and unless her prolactin levels were abnormal 
or testosterone was elevated she might not have a hormonal basis 
for the vertigo.  

The Veteran underwent a VA audiology examination in November 
2008.  Her chief complaint was dizziness, which she had not 
experienced for 6 months.  She reported a history of dizziness 
beginning in August 2001.  She stated that the dizziness occurs 
mostly when she is around moving water such as at an ocean.  In 
the diagnosis portion of the report, the examiner noted that the 
Veteran had not experienced dizziness for approximately 6 months, 
and her hearing loss had remained unchanged since at least 2001.  
According to the ear, nose, and throat note dated in October 
2007, there was a "normal IAC and suspicious pituitary mass".  
The examiner stated that this would make the dizziness less 
likely than not caused by her unilateral hearing loss.  It was 
further noted that the MRI in October 2007 ruled out 
retrocochlear pathology.  

On review, there is no evidence of vertigo during active military 
service, and the preponderance of the evidence is against finding 
that vertigo is related to service or service-connected 
disability.  Again, the Board acknowledges that the Veteran works 
in the medical field.  Her statements, however, do not appear to 
be made based on her medical experience and instead they amount 
to lay contentions.  Further, the Board does not find the 
appellant's statements to be as probative as those of a qualified 
audiologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997). 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and skill 
in analyzing the medical data).

Whereas the preponderance of the evidence is against a claim and 
the doctrine of reasonable doubt is not for application, 
38 C.F.R. § 3.102, the claim must be denied.  

Increased evaluation for left ear hearing loss

In February 2006, the Board granted entitlement to service 
connection for a left ear hearing loss, finding that a 
preexisting left ear hearing loss had permanently worsened as a 
result of service.  In March 2006, the RO implemented the grant 
and assigned a noncompensable evaluation for left ear hearing 
loss from January 23, 2001.  

The Veteran contends that the currently assigned evaluation does 
not adequately reflect the severity of her disability.  At the 
hearing, she testified that she had a hearing aid but did not 
wear it because it seemed to make her hearing loss worse.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation 
of a service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant. 
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average 
is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz divided by four.  To evaluate the degree of disability of 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

The Veteran is not service-connected for right ear hearing loss 
and the paired organ rule is not for application.  Accordingly, 
the nonservice connected right ear is assigned a Roman numeral of 
I throughout the appeal period.  

On VA examination in March 2001, puretone thresholds, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz in the left ear were 
5, 35, 60, and 65.  The puretone threshold average was 41.  An 
exceptional pattern of hearing impairment was not shown.  Speech 
recognition ability was 96 percent in the left ear.  Based on 
these findings, the Veteran had level I hearing in the left ear.  
This combined with a Roman numeral I for the right ear 
corresponds to a noncompensable evaluation. 
 
On VA examination in May 2005, puretone thresholds, in decibels, 
at 1000, 2000, 3000 and 4000 Hertz in the left ear were 5, 30, 
55, and 65.  The pure tone threshold average was 39.  An 
exceptional pattern of hearing impairment was not shown.  Speech 
recognition ability was 100 percent in the left ear.  Based on 
these findings, the Veteran had level I hearing in the left ear.  
This combined with a Roman numeral I for the right ear 
corresponds to a noncompensable evaluation.  

On VA examination in January 2008, the Veteran reported 
difficulty hearing in noise and in groups, and that she had 
problems localizing sound sources.  She reported wearing a VA 
issued hearing aid in the left ear with fair success.  The 
puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 
Hertz in the left ear were 10, 25, 60 and 65.  Puretone threshold 
average was 40.  An exceptional pattern of hearing impairment was 
not shown.  Speech recognition ability was 94 percent at 60 
decibels and 92 percent at 55 decibels.  The examiner noted that 
word recognition scores were excellent for both ears at moderate 
conversational intensity levels.  Based on these findings, the 
Veteran had level I hearing in the left ear.  This combined with 
a Roman numeral I for the right ear corresponds to a 
noncompensable evaluation.  

The Veteran most recently underwent a VA examination in November 
2008.  Puretone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz in the left ear were 0, 40, 65, and 70.  Puretone 
threshold average was 44.  An exceptional pattern of hearing 
impairment was not shown.  Speech recognition ability was 96 
percent in the left ear.  Based on these findings, the Veteran 
had level I hearing in the left ear.  This combined with a Roman 
numeral I for the right ear corresponds to a 0 percent 
evaluation.

The Board acknowledges the Veteran's complaints of impairment 
related to left ear hearing loss.  Evidence of record, however, 
suggests she has good speech discrimination ability and there is 
no basis for assigning a compensable evaluation at any time 
during the appeal period.  Accordingly, staged ratings are not 
for application.  Fenderson.

The Board has also considered whether referral for extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321 (2009); Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2009).  On review, the rating 
schedule contemplates the relevant audiometric findings and is 
adequate to evaluate the disability caused by the appellant's 
left ear hearing loss.  Further, the Veteran is apparently 
gainfully employed and objective evidence does not show that her 
left ear hearing loss causes marked interference with employment 
or requires frequent hospitalization.  The Board does not find 
any basis for referral.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.   

Entitlement to service connection for a right hand injury is 
granted.  

Entitlement to service connection for a right wrist injury is 
denied.  

Entitlement to service connection for vertigo, to include 
secondary to a left ear hearing loss, is denied.  

For the period beginning January 23, 2001, a compensable 
evaluation for left ear hearing loss is denied.  


REMAND

Increased evaluation for bilateral plantar fasciitis

In October 2001, the RO granted entitlement to service connection 
for bilateral plantar fasciitis.  A 10 percent evaluation was 
assigned effective January 15, 2001.  In April 2006, the Veteran 
submitted a claim for increase.  In October 2006, the RO 
continued the assigned 10 percent evaluation.  The Veteran 
disagreed with this decision and perfected her appeal.  

At the hearing, the Veteran testified that she believed her 
plantar fasciitis had gotten worse and that she left the Reserves 
due to it.  She reported wearing splints and using shoe inserts.  

VA treatment records document continued complaints related to the 
feet.  

On review, the Veteran most recently underwent an examination to 
determine the severity of her disability in January 2008.  

A physical evaluation board report dated in May 2008 indicates 
that the Veteran had bilateral foot pain due to plantar 
fasciitis, and that her medical condition prevented her from 
reasonably performing the duties of her rank.  It was recommended 
that she be discharged with a disability rating of 20 percent per 
VA's rating schedule.

Given the Veteran's testimony, the length of time since 
examination, and the recommendations of the physical evaluation 
board, the Board finds that additional VA examination is 
warranted.  See 38 C.F.R. § 3.327 (2008); Green v. Derwinski, 1 
Vet. App. 121 (1991) (the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran).

Entitlement to an effective date prior to April 6, 2006 for 
residuals of a right thumb injury

The Veteran contends that an earlier effective date is warranted 
for the grant of entitlement to service connection for the 
residuals of a right thumb injury.  

Review of the record indicates that there was confusion regarding 
precisely what disability the Veteran was actually claiming 
versus the disability adjudicated by the RO (right hand/wrist 
versus right thumb) and there was clearly a delay in getting 
relevant Reserve records.  Given that the hand is so compact a 
structure and to avoid any possible violation of 38 C.F.R. § 4.14 
(2009), the Board finds that the effective date issue on appeal 
should be deferred pending the RO's assignment of an effective 
date and evaluation for the now service-connected residuals of 
right hand injury.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA podiatric examination.  The claims 
folder and a copy of this REMAND are to be 
made available for the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating disabilities of the 
feet, the podiatrist is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of her service-
connected bilateral plantar fasciitis.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination 
report.

2.	After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.  

3.	The Veteran is to be notified that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.	The RO/AMC should implement the grant of 
entitlement to service connection for 
residuals of a right hand injury and 
assign an effective date and disability 
rating in accordance with all pertinent VA 
laws and regulations, to include 38 C.F.R. 
§§ 3.156(c), 3.400, 4.14 (2009).  

5.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to an evaluation 
greater than 10 percent for bilateral 
plantar fasciitis; and entitlement to an 
effective date prior to April 6, 2006 for 
the grant of service connection for 
residuals of a right thumb injury.   All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


